Exhibit 10.1

REVOLVING CREDIT LOAN MODIFICATION AGREEMENT, dated as of August 23, 2012 (this
“Agreement”), relating to the FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of August 23, 2006, as amended and restated on January 29, 2007, as
further amended and restated on May 23, 2007, as further amended and restated on
October 22, 2010, as further amended and restated on September 30, 2011, and as
further amended on October 6, 2011 and May 8, 2012 (the “Existing Credit
Agreement” and as amended and restated in accordance with Section 2(f) below,
the “Restated Credit Agreement”), among TRAVELPORT LLC, a Delaware limited
liability company (the “Borrower”), TRAVELPORT LIMITED, a company incorporated
under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR
(LUXEMBOURG) S.À.R.L., a société à responsabilité limitée incorporated under the
laws of Luxembourg (“TDS Intermediate Parent”), UBS AG, STAMFORD BRANCH, as
Administrative Agent, Collateral Agent and L/C Issuer, UBS LOAN FINANCE LLC, as
Swing Line Lender, the Lenders from time to time party thereto, UBS SECURITIES
LLC, as the Revolving Credit Loan Modification Offer Arranger (as defined
below), and the other parties thereto.

A. Pursuant to Section 2.17 of the Existing Credit Agreement, the Borrower made,
by notice to the Administrative Agent, the Revolving Credit Loan Modification
Offer Arranger and each of the Revolving Credit Lenders, a Revolving Credit Loan
Modification Offer to all of the Revolving Credit Lenders to make certain
Permitted Amendments as described herein and therein.

B. The Revolving Credit Lenders party hereto (the “Accepting Revolving Credit
Lenders”) are willing to agree to such Permitted Amendments as of the Revolving
Credit Loan Modification Effective Date (as defined below), on the terms and
subject to the conditions set forth herein and in the Restated Credit Agreement.

C. The existing Non-Extended Revolving Credit Lenders who have an entry opposite
their names on Schedule 2.01 hereto under the heading “Extended 2012 Dollar
Revolving Credit Commitments” (such Lenders being collectively referred to as
the “Extended 2012 Dollar Revolving Credit Lenders”) have agreed to extend the
Maturity Date of their Non-Extended Dollar Revolving Credit Commitments in the
principal amounts reflected for each such Lender under such heading (the
Non-Extended Dollar Revolving Credit Commitments so extended being collectively
referred to as the “Extended 2012 Dollar Revolving Credit Commitments”, and any
Dollar Revolving Credit Loan made from such Extended 2012 Dollar Revolving
Credit Commitments being collectively referred to as the “Extended 2012 Dollar
Revolving Credit Loans”), in each case on the terms and subject to the
conditions set forth herein.



--------------------------------------------------------------------------------

D. The existing Non-Extended Alternative Currency Revolving Credit Lenders who
have an entry opposite their names on Schedule 2.01 hereto under the heading
“Extended 2012 Alternative Currency Revolving Credit Commitments” a (such
Lenders being collectively referred to as the “Extended 2012 Alternative
Currency Revolving Credit Lenders”) have agreed to extend the Maturity Date of
their Non-Extended Alternative Currency Revolving Credit Commitments in the
principal amounts reflected for each such Lender under such heading (the
Non-Extended Alternative Currency Revolving Credit Commitments so extended being
collectively referred to as the “Extended 2012 Alternative Currency Revolving
Credit Commitments”, and any Alternative Currency Revolving Credit Loan made
from such Extended 2012 Alternative Currency Revolving Credit Commitments being
collectively referred to as the “Extended 2012 Alternative Currency Revolving
Credit Loans”), in each case on the terms and subject to the conditions set
forth herein.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, the
Administrative Agent, the Collateral Agent, the L/C Issuers, the Swing Line
Lender, the Revolving Credit Loan Modification Offer Arranger and the Accepting
Revolving Credit Lenders party hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Restated Credit Agreement. The provisions of
Section 1.02 of the Existing Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis. The term “Revolving Credit Loan Modification
Offer Arranger” means UBS Securities LLC, in its capacity as the lead arranger
for the Revolving Credit Loan Modification Offer contemplated by this Agreement.

SECTION 2. Concerning the Revolving Credit Commitments and the Revolving Credit
Loans. (a) On the Revolving Credit Loan Modification Effective Date, the Dollar
Revolving Credit Commitments of each Extended 2012 Dollar Revolving Credit
Lender in an aggregate principal amount set forth on Schedule 2.01 under the
heading “Extended 2012 Dollar Revolving Credit Commitments”, in each case
opposite the name of such Lender, shall convert into Extended 2012 Dollar
Revolving Credit Commitments of such Lender and shall continue to be in effect
and outstanding under the Restated Credit Agreement on the terms and conditions
set forth herein and therein.

(b) On the Revolving Credit Loan Modification Effective Date, the Alternative
Currency Revolving Credit Commitments of each Extended 2012 Alternative Currency
Revolving Credit Lender in an aggregate principal amount set forth on Schedule
2.01 under the heading “Extended 2012 Alternative Currency Revolving Credit
Commitments”, in each case opposite the name of such Lender shall convert into
Extended 2012 Alternative Currency Revolving Credit Commitments of such Lender
and shall continue to be in effect and outstanding under the Restated Credit
Agreement on the terms and conditions set forth herein and therein.

 

2



--------------------------------------------------------------------------------

(c) The Dollar Revolving Credit Commitments and the Dollar Revolving Credit
Loans of any Dollar Revolving Credit Lender that are not Extended 2012 Dollar
Revolving Credit Commitments and Extended 2012 Dollar Revolving Credit Loans,
respectively, shall continue to constitute “Non-Extended Dollar Revolving Credit
Commitments”, “2015 Dollar Revolving Credit Commitments” or “Extended Dollar
Revolving Credit Commitments” and “Non-Extended Dollar Revolving Credit Loans”,
“2015 Dollar Revolving Credit Loans” or “Extended Dollar Revolving Credit
Loans”, respectively, and the Alternative Currency Revolving Credit Commitments
and the Alternative Currency Revolving Credit Loans of any Alternative Currency
Revolving Credit Lender that are not Extended 2012 Alternative Currency
Revolving Credit Commitments and Extended 2012 Alternative Currency Revolving
Credit Loans, respectively, shall continue to constitute “Non-Extended
Alternative Currency Revolving Credit Commitments”, “2015 Alternative Currency
Revolving Credit Commitments” or “Extended Alternative Currency Revolving Credit
Commitments” and “Non-Extended Alternative Currency Revolving Credit Loans”,
“2015 Alternative Currency Revolving Credit Loans” or “Extended Alternative
Currency Revolving Credit Loans”, respectively, in each case under the Restated
Credit Agreement and shall continue to be in effect and outstanding under the
Restated Credit Agreement on the terms and conditions set forth herein and
therein.

(d) None of the transactions set forth in this Section 2 shall be deemed to be a
conversion of any Revolving Credit Loan into a Loan of a different Type or with
a different Interest Period or a payment or prepayment of any Revolving Credit
Loan, and the parties hereto hereby agree that no breakage or similar costs will
accrue solely as a result of the transactions contemplated by this Section 2.

(e) For all purposes of the Restated Credit Agreement and the other Loan
Documents, the Extended 2012 Dollar Revolving Credit Commitments as defined
herein shall constitute “Extended 2012 Dollar Revolving Credit Commitments”
under the Restated Credit Agreement; the Extended 2012 Dollar Revolving Credit
Loans as defined herein shall constitute “Extended 2012 Dollar Revolving Credit
Loans” under the Restated Credit Agreement; the Extended 2012 Alternative
Currency Revolving Credit Commitments as defined herein shall constitute
“Extended 2012 Alternative Currency Revolving Credit Commitments” under the
Restated Credit Agreement; and the Extended 2012 Alternative Currency Revolving
Credit Loans as defined herein shall constitute “Extended 2012 Alternative
Currency Revolving Credit Loans” under the Restated Credit Agreement.

(f) Upon the effectiveness of this Agreement, (i) the Existing Credit Agreement
shall be amended and restated pursuant to Section 2.17 of the Existing Credit
Agreement to read as set forth in Exhibit A hereto and (ii) Schedule 2.01 to the
Existing Credit Agreement shall be replaced in its entirety and superseded by
Schedule 2.01 hereto, which shall thereafter be Schedule 2.01 to the Restated
Credit Agreement.

SECTION 3. Representations and Warranties. Holdings, Intermediate Parent, TDS
Intermediate Parent and the Borrower hereby represent and warrant to each other
party hereto that:

(a) The execution, delivery and performance by Holdings, Intermediate Parent,
TDS Intermediate Parent and the Borrower of this Agreement, and the consummation
of the transactions contemplated hereby, are within their respective corporate
or other powers,

 

3



--------------------------------------------------------------------------------

have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of any such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Existing Credit Agreement), or require any payment to be
made under (A) any Contractual Obligation to which such Person is a party or
which affects such Person or the properties of such Person or any of its
Subsidiaries, or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or any of its
properties is subject, or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not creation of Liens)
referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

(b) This Agreement has been duly executed and delivered by each of Holdings,
Intermediate Parent, TDS Intermediate Parent and the Borrower, and constitutes a
legal, valid and binding obligation of each such Person, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, fraudulent transfer, preference or similar laws and by
general principles of equity.

(c) None of the Collateral Documents in effect on the Revolving Credit Loan
Modification Effective Date will be rendered invalid, non-binding or
unenforceable against any Loan Party party thereto as a result of this
Agreement. The Guarantees created under such Collateral Documents will continue
to guarantee the Obligations (as the Obligations are modified hereunder) to the
same extent as they guaranteed the Obligations immediately prior to the
Revolving Credit Loan Modification Effective Date. Except as set forth in
Section 5(d) below, (i) the Liens created under such Collateral Documents will
continue to secure the Obligations (as the Obligations are modified hereunder),
and will continue to be perfected, in each case, to the same extent as they
secured the Obligations or were perfected immediately prior to the Revolving
Credit Loan Modification Effective Date, and (ii) no further document,
instrument or agreement, or any recording, filing, re-recording or re-filing of
any such Collateral Document or any notice of a Lien created thereby, is
required, as a result of this Agreement in order to maintain the effectiveness,
perfection and priority of such Liens or to maintain the validity, binding
effect or enforceability of such Guarantees.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Restated Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the
Revolving Credit Loan Modification Effective Date (in each case, except to the
extent that any representation or warranty specifically refers to an earlier
date, in which case such representation or warranty is true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is true and correct in all respects on such respective dates.

 

4



--------------------------------------------------------------------------------

(e) After giving effect to this Agreement and the transactions contemplated
hereby, no Default has occurred and is continuing.

SECTION 4. Effectiveness. This Agreement shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Revolving Credit Loan Modification Effective Date”):

(a) The Revolving Credit Loan Modification Offer Arranger shall have executed a
counterpart hereof and shall have received duly executed counterparts of this
Agreement that, when taken together, bear the signatures of Holdings,
Intermediate Parent, TDS Intermediate Parent, the Borrower, the Administrative
Agent, the Collateral Agent, the Revolving Credit Loan Modification Offer
Arranger, each L/C Issuer, the Swing Line Lender, each Extended 2012 Dollar
Revolving Credit Lender and each Extended 2012 Alternative Currency Revolving
Credit Lender (it being understood that each Lender’s delivery of an executed
signature page shall be irrevocable subject only to the satisfaction of the
other conditions to effectiveness set forth in this Section 4).

(b) [Reserved.]

(c) The Revolving Credit Loan Modification Offer Arranger shall have received
the following, each of which shall be originals or facsimiles (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party:

(i) such documents and certificates as the Revolving Credit Loan Modification
Offer Arranger may reasonably request relating to the organization, existence
and good standing of each Loan Party party hereto, the authorization of the
transactions contemplated hereby and any other legal matters relating to each
Loan Party party hereto, the Loan Documents or the transactions contemplated
hereby, all in form and substance reasonably satisfactory to the Revolving
Credit Loan Modification Offer Arranger;

(ii) favorable legal opinions from (A) Skadden, Arps, Slate, Meagher & Flom LLP,
New York counsel to the Loan Parties, (B) Conyers Dill & Pearman Limited,
special Bermuda counsel to Holdings, (C) Hassans, Gibraltar counsel to
Intermediate Parent and (D) Arendt & Medernach, Luxembourg counsel to
Intermediate Parent and TDS Intermediate Parent, in each case in form and
substance reasonably satisfactory to the Revolving Credit Loan Modification
Offer Arranger; and

(iii) a certificate from a Responsible Officer of the Borrower dated the
Revolving Credit Loan Modification Effective Date, certifying as to the accuracy
of the representations and warranties set forth in Section 3 hereof.

(d) [Reserved.]

 

5



--------------------------------------------------------------------------------

(e) The Administrative Agent and the Revolving Credit Loan Modification Offer
Arranger shall have received all other fees and other amounts due and payable to
them in connection with this Agreement and invoiced before the Revolving Credit
Loan Modification Effective Date, including reimbursement or payment of all
reasonable documented out-of-pocket expenses (including reasonable fees,
disbursements and other charges of counsel) required to be reimbursed or paid by
any Loan Party in connection with the Agreement.

SECTION 5. Effect of this Agreement; Revolving Credit Loan Modification Offer
Arranger; Certain Authorizations. (a) Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Arrangers, the L/C Issuers, the Swing Line Lender or the Lenders under the
Existing Credit Agreement or any other Loan Document, and, except as otherwise
expressly provided herein, shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any other Loan Document in similar or different
circumstances.

(b) This Agreement shall constitute a “Loan Document” and a “Revolving Credit
Loan Modification Agreement” for all purposes of the Restated Credit Agreement
and the other Loan Documents.

(c) On and after the Revolving Credit Loan Modification Effective Date, the
Revolving Credit Loan Modification Offer Arranger and its officers, directors,
employees, agents and attorneys-in-fact (collectively, the “Agreement Arranger
Related Persons”) shall have the benefit of all the exculpatory, reimbursement
and indemnity provisions that are set forth in the Restated Credit Agreement or
any other Loan Document for the benefit of the Administrative Agent, any other
Agent or any other Agent-Related Person. Without limiting the foregoing, each
L/C Issuer, the Swing Line Lender and each Lender party hereto (i) acknowledges
that it has made its own analysis and decision to enter into this Agreement, and
that neither the Revolving Credit Loan Modification Offer Arranger nor any other
Agreement Arranger Related Person has made any express or implied representation
or warranty, or shall be deemed to have any responsibility or duty, with respect
to the completeness, sufficiency or performance thereof and (ii) by delivering
its signature page to this Agreement shall be deemed to have acknowledged
receipt of, and consented to and approved, each document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Revolving Credit Loan Modification Offer Arranger on the Revolving Credit
Loan Modification Effective Date pursuant to the terms hereof.

 

6



--------------------------------------------------------------------------------

(d) To the extent such items have not been delivered as of the Revolving Credit
Loan Modification Effective Date, within 120 days after the Revolving Credit
Loan Modification Effective Date, unless waived or extended by the Collateral
Agent in its sole discretion, the Borrower and the applicable Domestic Guarantor
shall deliver to the Collateral Agent, with respect to the Mortgage encumbering
Mortgaged Property entered into prior to the Revolving Credit Loan Modification
Effective Date, a mortgage amendment to such Mortgage (which amendment may be
effected as part of the fourth mortgage amendment required pursuant to that
certain Revolving Credit Loan Modification Agreement, dated as of May 8, 2012
(if such amendment is delivered within the time period required thereunder) or
as a separate fifth mortgage amendment delivered within 120 days after the
Revolving Credit Loan Modification Effective Date hereunder) (the “New Mortgage
Amendment”):

(i) a “date down” endorsement to the existing Mortgage Policy (or equivalent
coverage) assuring the Collateral Agent that the Mortgage encumbering the
Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, as amended by the First Mortgage Amendment, as further amended by the
Second Mortgage Amendment, the Third Mortgage Amendment, the Fourth Mortgage
Amendment and the New Mortgage Amendment (which may be effected as part of the
Fourth Mortgage Amendment), is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties, free and clear of all Liens except those Liens created or
permitted by this Agreement and the Collateral Documents or by the
Administrative Agent or Collateral Agent, and such endorsement to such Mortgage
Policy shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent; and

(ii) evidence that all other actions, recordings and filings in connection with
the New Mortgage Amendment that the Administrative Agent may deem reasonably
necessary shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

provided that the applicable Loan Party shall not be required to deliver the
foregoing items if such Mortgaged Property shall have been sold, transferred or
otherwise disposed of pursuant to a Disposition permitted by Section 7.05 of the
Restated Credit Agreement within 120 days after the Revolving Credit Loan
Modification Effective Date.

SECTION 6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 7. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR

 

7



--------------------------------------------------------------------------------

INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO (OTHER THAN INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT) CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH PARTY HERETO (OTHER THAN INTERMEDIATE PARENT AND TDS
INTERMEDIATE PARENT) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 8. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

TRAVELPORT LLC, as Borrower, by   /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

 

Title: Authorized Person

 

TRAVELPORT LIMITED, as Holdings, by   /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

 

Title: Senior Vice President and Assistant Secretary

 

WALTONVILLE LIMITED, as Intermediate Parent, by   /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

Title: Director

 

TDS INVESTOR (LUXEMBOURG) S.À R.L., as TDS Intermediate Parent, by   /s/ John
Sutherland  

Name: John Sutherland

Title: Director



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent and L/C
Issuer, by   /s/ Mary E. Evans  

Name: Mary E. Evans

Title: Associate Director

Banking Products Services, US

 

by   /s/ Irja R. Otsa  

Name: Irja R. Otsa

Title: Associate Director

Banking Products Services, US

 

UBS LOAN FINANCE LLC, as Swing Line Lender, by   /s/ Mary E. Evans  

Name: Mary E. Evans

Title: Associate Director

Banking Products Services, US

 

by   /s/ Irja R. Otsa  

Name: Irja R. Otsa

Title: Associate Director

Banking Products Services, US



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Revolving Credit Loan Modification Offer Arranger, by  
/s/ Mary E. Evans  

Name: Mary E. Evans

Title: Attorney-in-Fact

 

by   /s/ Irja R. Otsa  

Name: Irja R. Otsa

Title: Associate Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

REVOLVING CREDIT LOAN MODIFICATION AGREEMENT

RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT

The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of the below identified Non-Extended Revolving Credit
Commitments and Non-Extended Revolving Credit Loans into Extended 2012 Revolving
Credit Commitments and Extended 2012 Revolving Credit Loans, respectively.

$44,161,202.38 Amount of Non-Extended Dollar Revolving Credit Commitments being
converted into Extended 2012 Dollar Revolving Credit Commitments

$18,210,214.30 Amount of Non-Extended Alternative Currency Revolving Credit
Commitments being converted into Extended 2012 Alternative Currency Revolving
Credit Commitments

 

TRAVELPORT FINANCE INC. By   /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

Title: Senior Vice President and Secretary



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO REVOLVING CREDIT LOAN MODIFICATION AGREEMENT

RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT

Schedule 2.01

Revolving Credit Commitments

[As distributed to each individual Lender]